DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-2, 9, 11, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarino et al. (US 2018/0205488 A1) in view of Yi et al. (US 2018/0324015 A1) (cited in IDS) and Ha et al. (US 2003/0147474 A1).

Regarding claim 1, Alvarino discloses A method for wireless communication at a user equipment (UE), comprising:
receiving, from a base station, an indication of a modulation and coding scheme index to be applied to encoding or decoding of a transport block (Fig. 5, [0060], [0063], [0065]: UE 110 receives network 150 (=base station, see Fig. 1, [0029]). [0066], [0072]: I_MCS is used to derive a modulation order (Q_m) and a transport block size (TBS) for a MCS which is then used for transmission. [0031]: UE encodes/decodes signals for transmission/reception);
determining a modulation order of the at least two modulation orders (Fig. 5, [0066], [0068]: determine modulation order Q_m to be Q_m1 or Q_m2); and
processing the transport block by encoding or decoding the transport block based at least in part on the determined modulation order (Fig. 5, [0072]: use MCS determined at step 550 or 572 for transmission. [0066], [0068]: MCS is associated with Q_m and TBS, where Q_m may be Q_m1 or Q_m2. [0031]: UE encodes/decodes signals for transmission/reception).
Alvarino does not disclose wherein the modulation and coding scheme index is associated with at least two modulation orders; and determining the modulation order Q_m1 or Q_m2 is based at least in part on a prior modulation order associated with a prior transmission of the transport block.
However, Yi discloses wherein the modulation and coding scheme index is associated with at least two modulation orders (table 4: each MCS index 29-31 has two modulation orders according to MCS table 4 indicating expansion modulation scheme).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table that is used to derive Q_m based on I_MCS, as taught by Alvarino in [0004], to support expansion modulation scheme and therefore the MCS index can be associated with two modulation orders according to the modified MCS table, as taught by Yi in [0153].
Doing so provides an expansion modulation scheme that supports each frequency band or each frequency band group (Yi: [0105], [0153]).
based at least in part on a prior modulation order associated with a prior transmission of the transport block.
However, Ha discloses determining a modulation order based at least in part on a prior modulation order associated with a prior transmission of the transport block (Fig. 11, [0082]: based on a comparison of MPR_e with a threshold, a modulation order is selected, i.e., if MPR_e is less than TH_E, m_k=3 (8PSK) is selected, and if MPR_e is equal to or greater than TH_E, m_k=4 (16QAM) is selected. [0081]: MPR_e is equivalent spectral efficiency reflecting previous transmissions and current retransmission of a sub-packet (=transport block) using MPR_k of current transmission and MPR_p of previous transmission. [0038]: MPR expresses the product of modulation order and code rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order Q_m to be Q_m1 or Q_m2, as taught by Alvarino, to consider a MPR_e reflecting previous transmissions MPR_p and current retransmission MPR_k of a sub-packet by comparing the MPR_e with a threshold to select a modulation order, as taught by Ha.
Doing so provides an optimum modulation scheme determination for retransmission by taking previous sub-packet transmissions into account by detecting equivalent spectral efficiency which maximizes transmission efficiency (Ha: [0007], [0045], [0091]).

Regarding claim 24, Alvarino discloses An apparatus for wireless communication at a user equipment (UE) (Fig. 1, [0029]: UE 110), comprising:
a processor (Fig. 1, [0031]: processor 116),
memory coupled with the processor (Fig. 1, [0031]: memory 118 coupled to processor 116); and
instructions stored in the memory and executable by the processor to cause the apparatus to ([0031]: memory 118 stores instructions to cause processor 116 to perform processing tasks):
receive, from a base station, an indication of a modulation and coding scheme index to be applied to encoding or decoding of a transport block (Fig. 5, [0060], [0063], [0065]: UE 110 receives control information comprising a modulation and coding scheme index (I_MCS) from network 150 (=base station, see Fig. 1, [0029]). [0066], [0072]: I_MCS is used to derive a modulation order (Q_m) and a transport block size (TBS) for a MCS which is then used for transmission. [0031]: UE encodes/decodes signals for transmission/reception);
determine a modulation order of the at least two modulation orders (Fig. 5, [0066], [0068]: determine modulation order Q_m to be Q_m1 or Q_m2); and
process the transport block by encoding or decoding the transport block based at least in part on the determined modulation order (Fig. 5, [0072]: use MCS determined at step 550 or 572 for transmission. [0066], [0068]: MCS is associated with Q_m and TBS, where Q_m may be Q_m1 or Q_m2. [0031]: UE encodes/decodes signals for transmission/reception).
Alvarino does not disclose wherein the modulation and coding scheme index is associated with at least two modulation orders; and determining the modulation order Q_m1 or Q_m2 is based at least in part on a prior modulation order associated with a prior transmission of the transport block.
However, Yi discloses wherein the modulation and coding scheme index is associated with at least two modulation orders (table 4: each MCS index 29-31 has two modulation orders according to MCS table 4 indicating expansion modulation scheme).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table that is used to derive Q_m based on I_MCS, as taught by Alvarino in [0004], to support expansion modulation scheme and therefore the MCS 
Doing so provides an expansion modulation scheme that supports each frequency band or each frequency band group (Yi: [0105], [0153]).
Alvarino in view of Yi does not disclose determining a modulation order based at least in part on a prior modulation order associated with a prior transmission of the transport block.
However, Ha discloses determining a modulation order based at least in part on a prior modulation order associated with a prior transmission of the transport block (Fig. 11, [0082]: based on a comparison of MPR_e with a threshold, a modulation order is selected, i.e., if MPR_e is less than TH_E, m_k=3 (8PSK) is selected, and if MPR_e is equal to or greater than TH_E, m_k=4 (16QAM) is selected. [0081]: MPR_e is equivalent spectral efficiency reflecting previous transmissions and current retransmission of a sub-packet (=transport block) using MPR_k of current transmission and MPR_p of previous transmission. [0038]: MPR expresses the product of modulation order and code rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order Q_m to be Q_m1 or Q_m2, as taught by Alvarino, to consider a MPR_e reflecting previous transmissions MPR_p and current retransmission MPR_k of a sub-packet by comparing the MPR_e with a threshold to select a modulation order, as taught by Ha.
Doing so provides an optimum modulation scheme determination for retransmission by taking previous sub-packet transmissions into account by detecting equivalent spectral efficiency which maximizes transmission efficiency (Ha: [0007], [0045], [0091]).


Alvarino in view of Yi does not disclose, but Ha discloses wherein determining the modulation order further comprises:
comparing the prior modulation order to a modulation order threshold (Fig. 11, [0082]: based on a comparison of MPR_e with a threshold, a modulation order is selected, i.e., if MPR_e is less than TH_E, m_k=3 (8PSK) is selected. [0081]: MPR_e reflects previous transmissions and current retransmission using MPR_k of current transmission and MPR_p of previous transmission. [0038]: MPR expresses the product of modulation order and code rate); and
determining the modulation order based at least in part on the comparing (Fig. 11, [0082]: based on a comparison of MPR_e with a threshold, a modulation order is selected, i.e., if MPR_e is less than TH_E, m_k=3 (8PSK) is selected, and if MPR_e is equal to or greater than TH_E, m_k=4 (16QAM) is selected. [0081]: MPR_e reflects previous transmissions and current retransmission using MPR_k of current transmission and MPR_p of previous transmission. [0038]: MPR expresses the product of modulation order and code rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order Q_m to be Q_m1 or Q_m2, as taught by Alvarino, to consider a MPR_e reflecting previous transmissions MPR_p and current retransmission MPR_k of a sub-packet by comparing the MPR_e with a threshold to select a modulation order, as taught by Ha.
Doing so provides an optimum modulation scheme determination for retransmission by taking previous sub-packet transmissions into account by detecting equivalent spectral efficiency which maximizes transmission efficiency (Ha: [0007], [0045], [0091]).


Alvarino does not disclose, but Yi discloses wherein the modulation and coding scheme index is associated with the at least two modulation orders in accordance with a modulation and coding scheme table (table 4: each MCS index 29-31 has two modulation orders according to MCS table 4 indicating expansion modulation scheme), wherein at least a subset of modulation and coding scheme indices of the modulation and coding scheme table is associated with at least two modulation orders (table 4, [0153]: table 3 may be modified to table 4 where only MCS indexes 29-31 have two modulation orders).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table that is used to derive Q_m based on I_MCS, as taught by Alvarino in [0004], to support expansion modulation scheme and therefore the MCS index can be associated with two modulation orders according to the modified MCS table, as taught by Yi in [0153].
Doing so provides an expansion modulation scheme that supports each frequency band or each frequency band group (Yi: [0105], [0153]).

Regarding claim(s) 11, Alvarino in view of Yi and Ha discloses all features of claim(s) 1 as outlined above. 
Alvarino discloses wherein the at least two modulation orders, an identification of the prior transmission, a modulation order threshold, or a combination thereof are predefined at the UE ([0004]: UE is equipped with a table to derive an order of modulation. [0066], [0068]: UE determines Q_m1 and also potentially Q_m2).

	Claim(s) 3-8, 10, 12, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarino et al. (US 2018/0205488 A1) in view of Yi et al. (US 2018/0324015 A1) (cited in IDS), Ha et al. (US 2003/0147474 A1), and Kim et al. (US 2018/0375630 A1).

Regarding claim(s) 3 and 26, Alvarino in view of Yi and Ha discloses all features of claim(s) 1 and 24 as outlined above. 
Alvarino in view of Yi does not disclose, but Ha discloses further comprising:
determining the prior modulation order ([0081]: MPR_e reflects previous transmissions and current retransmission using MPR_k of current transmission and MPR_p of previous transmission. [0038]: MPR expresses the product of modulation order and code rate), wherein the prior transmission of the transport block is a most recent transmission of the transport block ([0064]: MPR_p reflects previous sub-packet transmission from time 1 to time k-1 if the current time is k. Fig. 11, [0079]-[0080]: if k=1, the transmission is an initial transmission and when k=2, the transmission is a retransmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order, as taught by Alvarino, to consider a MPR_e reflecting previous transmissions and current retransmission of a sub-packet using MPR_k of current transmission and MPR_p of previous transmission, wherein MPR_p reflects previous sub-packet transmission from time 1 to time k-1 if the current time is k, as taught by Ha.
Doing so provides an optimum modulation scheme determination for retransmission by taking previous sub-packet transmissions into account by detecting equivalent spectral efficiency which maximizes transmission efficiency (Ha: [0007], [0045], [0091]).
in accordance with a control signal scheduling the prior transmission of the transport block.
However, Kim discloses determining prior modulation order in accordance with a control signal scheduling the prior transmission of the transport block (Fig. 5, [0061]: modulation order is detected based on the parameter being a pair of MCS index and sub-carrier spacing by referring to table T50. Fig. 4, [0055]: UE 200 receives the parameter in a DCI via MAC or RRC signaling (=control signal). Fig. 3A, [0050]: MCS table includes MCS indexes 0-31, where MCS indexes 0-28 are used for initial transmission (=prior transmission) and MCS indexes 29-31 are used for retransmission. Fig. 6, [0062]-[0063]: table T50 includes more information than the table of Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to determine MPR_p reflecting previous sub-packet transmission from time 1 to time k-1 if the current time is k, as taught by Ha, based on a parameter in a DCI transmitted via a MAC or RRC signaling by referring to a table including indexes for initial transmission and retransmission, as taught by Kim.
Doing so provides an inventive concept related to ways of sharing MCS and TBS parameters; thus sharing various communication configurations efficiently (Kim: [0002], [0004]).

Regarding claim(s) 4 and 27, Alvarino in view of Yi, Ha, and Kim discloses all features of claim(s) 3 and 26 as outlined above. 
Alvarino in view of Yi and Ha does not disclose, but Kim discloses wherein the control signal indicates a modulation and coding scheme index associated with a target code rate for the most recent transmission of the transport block ([0061]: the parameter is a pair of MCS index and sub-carrier spacing. [0055]: the parameter is transmitted in a DCI via MAC or RRC signaling (=control .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a MAC or RRC signaling with a DCI comprising a parameter that is a pair of MCS index and SCS, where the MCS index associates with a code rate for initial transmission, as taught by Kim.
Doing so provides an inventive concept related to ways of sharing MCS and TBS parameters; thus sharing various communication configurations efficiently (Kim: [0002], [0004]).

Regarding claim(s) 5 and 28, Alvarino in view of Yi and Ha discloses all features of claim(s) 1 and 24 as outlined above. 
Alvarino in view of Yi does not disclose, but Ha discloses wherein the prior transmission is a most recent prior transmission of the transport block ([0064]: MPR_p reflects previous sub-packet transmission from time 1 to time k-1 if the current time is k. Fig. 11, [0079]-[0080]: if k=1, the transmission is an initial transmission and when k=2, the transmission is a retransmission. [0027]: initial transmission uses a MCS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to transmit sub-packet in an initial transmission with a MCS, as taught by Ha.
Doing so provides a relation between a MCS for an initial transmission and a MCS for retransmission and how to determine optimum MCS for initial transmission and retransmission (Ha: [0027]).
Alvarino in view of Yi and Ha does not disclose, but Kim discloses the initial transmission uses MCS is transmitted with a modulation and coding scheme index that corresponds to a single modulation order (Fig. 3A, [0050]: MCS indexes 0-28 are used for initial transmission with a single modulation order, i.e., MCS index 0 has one modulation order 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to transmit sub-packet in an initial transmission with a MCS, as taught by Ha, based on a MCS index with a corresponding modulation order, as taught by Kim.
Doing so allows the use of a MCS table with specific MCS indexes corresponding to specific modulation orders and TBS indexes which can be used to share a transport format in an LTE system (Kim: Fig. 3A, [0048]).

Regarding claim(s) 6 and 29, Alvarino in view of Yi and Ha discloses all features of claim(s) 1 and 24 as outlined above. 
Alvarino in view of Yi does not disclose, but Ha discloses further comprising:
determining the prior modulation order ([0081]: MPR_e reflects previous transmissions and current retransmission using MPR_k of current transmission and MPR_p of previous transmission. [0038]: MPR expresses the product of modulation order and code rate), wherein the prior transmission is a first detected transmission of the transport block ([0064]: MPR_p reflects previous sub-packet transmission from time 1 to time k-1 if the current time is k. Fig. 11, [0079]-[0080]: if k=1, the transmission is an initial transmission and when k=2, the transmission is a retransmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order, as taught by Alvarino, to consider a MPR_e reflecting previous transmissions and current retransmission of a sub-packet using MPR_k of current transmission and MPR_p of previous 
Doing so provides an optimum modulation scheme determination for retransmission by taking previous sub-packet transmissions into account by detecting equivalent spectral efficiency which maximizes transmission efficiency (Ha: [0007], [0045], [0091]).
Alvarino in view of Yi and Ha does not disclose determining the MPR_p in accordance with a control signal scheduling the prior transmission of the transport block.
However, Kim discloses determining prior modulation order in accordance with a control signal scheduling the prior transmission of the transport block (Fig. 5, [0061]: modulation order is detected based on the parameter being a pair of MCS index and sub-carrier spacing by referring to table T50. Fig. 4, [0055]: UE 200 receives the parameter in a DCI via MAC or RRC signaling (=control signal). Fig. 3A, [0050]: MCS table includes MCS indexes 0-31, where MCS indexes 0-28 are used for initial transmission (=prior transmission) and MCS indexes 29-31 are used for retransmission. Fig. 6, [0062]-[0063]: table T50 includes more information than the table of Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to determine MPR_p reflecting previous sub-packet transmission from time 1 to time k-1 if the current time is k, as taught by Ha, based on a parameter in a DCI transmitted via a MAC or RRC signaling by referring to a table including indexes for initial transmission and retransmission, as taught by Kim.
Doing so provides an inventive concept related to ways of sharing MCS and TBS parameters; thus sharing various communication configurations efficiently (Kim: [0002], [0004]).

Regarding claim(s) 7, Alvarino in view of Yi, Ha, and Kim discloses all features of claim(s) 6 as outlined above. 
wherein the control signal comprises an activation downlink control information transmission ([0055]: MAC or RRC signaling (=control signal) is used to transmit DCI. [0080]-[0081]: the DCI indicates directly or indirectly a communication configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a MAC or RRC signaling with a DCI indicating directly or indirectly a communication configuration, as taught by Kim.
Doing so provides an inventive concept for sharing various communication configurations efficiently (Kim: [0004], [0080]-[0081]).

Regarding claim(s) 8, Alvarino in view of Yi, Ha, and Kim discloses all features of claim(s) 6 as outlined above. 
Alvarino in view of Yi and Ha does not disclose, but Kim discloses wherein the control signal comprises a radio resource control transmission ([0055]:  (=control signal) is a radio resource control signal used to transmit DCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a RRC signaling with a DCI, as taught by Kim.
Doing so provides an inventive concept for sharing various communication configurations efficiently (Kim: [0004], [0080]-[0081]).

Regarding claim(s) 10, Alvarino in view of Yi and Ha discloses all features of claim(s) 1 as outlined above. 
wherein each modulation and coding scheme index association with a modulation order of a modulation and coding index table includes an indication of a target code rate (Fig. 3A, [0050]: each MCS index is associated with a modulation order as per MCS table where each MCS index uses a different code rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the I_MCS, as taught by Alvarino, to be associated with a modulation order as defined in a MCS table and use a different code rate, as taught by Kim.
Doing so allows a plurality of MCS indexes corresponding to a same modulation scheme to be present by using a different code rate (Kim: [0050]).

Regarding claim(s) 12, Alvarino in view of Yi and Ha discloses all features of claim(s) 1 as outlined above. 
Alvarino in view of Yi and Ha does not disclose, but Kim discloses further comprising:
receiving a radio resource control signal indicating the at least two modulation orders, an identification of the prior transmission, a modulation order threshold, or a combination thereof ([0080]: DCI comprises a field to represent QPSK, 16QAM, 64QAM, 256QAM, and 1024QAM. [0055]: DCI is transmitted through RRC signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a RRC signaling with a DCI comprising a field to represent multiple modulation orders, as taught by Kim.
Doing so provides an inventive concept for directly indicating a communication configuration thus sharing the communication configuration is efficient (Kim: [0004], [0080]).
 
	Claim(s) 13-16, 22-23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarino et al. (US 2018/0205488 A1) in view of Park et al. (US 2020/0412431 A1).

Regarding claim 13, Alvarino discloses A method for wireless communication at a user equipment (UE), comprising:
receiving, from a base station, an indication of a modulation and coding scheme index to be applied to encoding or decoding of a transport block (Fig. 5, [0060], [0063], [0065]: UE 110 receives control information comprising a modulation and coding scheme index (I_MCS) from network 150 (=base station, see Fig. 1, [0029]). [0066], [0072]: I_MCS is used to derive a modulation order (Q_m) and a transport block size (TBS) for a MCS which is then used for transmission. [0031]: UE encodes/decodes signals for transmission/reception);
determining a modulation order for encoding or decoding the transport block (Fig. 5, [0066], [0068], [0072]: determine modulation order Q_m to be Q_m1 or Q_m2 and a TBS for a transmission. [0031]: UE encodes/decodes signals for transmission/reception); and
processing the transport block by encoding or decoding the transport block based at least in part on the determined modulation order (Fig. 5, [0072]: use MCS determined at step 550 or 572 for transmission. [0066], [0068]: MCS is associated with Q_m and TBS, where Q_m may be Q_m1 or Q_m2. [0031]: UE encodes/decodes signals for transmission/reception).
Alvarino does not disclose wherein the modulation and coding scheme index is associated with a differential indication of a modulation order; and determining the modulation order Q_m based at least in part on the differential indication and a prior modulation order associated with a prior transmission of the transport block.
However, Park discloses wherein the modulation and coding scheme index is associated with a differential indication of a modulation order ([0403]-[0404]: differential MCS table 12 has ; and 
determine the modulation order Q_m based at least in part on the differential indication and a prior modulation order associated with a prior transmission of the transport block ([0379]-[0380], [0386]: for a retransmission, modulation order of a previous/initial transmission is changed based on a state indicated by differential modulation, see table 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table that is used to derive Q_m based on I_MCS, as taught by Alvarino in [0004], to be a differential MCS table with differential MCS index associating with offset and change a previous modulation order for a previous transmission based on the differential modulation for a retransmission, as taught by Park.
Doing so provides a retransmission based on lowering or increasing a modulation level of an initial/previous transmission (Park: [0379]).

Regarding claim 30, Alvarino discloses An apparatus for wireless communication at a user equipment (UE) (Fig. 1, [0029]: UE 110), comprising:
a processor (Fig. 1, [0031]: processor 116),
memory coupled with the processor (Fig. 1, [0031]: memory 118 coupled to processor 116); and
instructions stored in the memory and executable by the processor to cause the apparatus to ([0031]: memory 118 stores instructions to cause processor 116 to perform processing tasks):
receive, from a base station, an indication of a modulation and coding scheme index to be applied to encoding or decoding of a transport block (Fig. 5, [0060], [0063], [0065]: UE 110 receives control information comprising a modulation and coding scheme index (I_MCS) from network 150 ;
determine a modulation order for encoding or decoding the transport block (Fig. 5, [0066], [0068], [0072]: determine modulation order Q_m to be Q_m1 or Q_m2 and a TBS for a transmission. [0031]: UE encodes/decodes signals for transmission/reception); and
process the transport block by encoding or decoding the transport block based at least in part on the determined modulation order (Fig. 5, [0072]: use MCS determined at step 550 or 572 for transmission. [0066], [0068]: MCS is associated with Q_m and TBS, where Q_m may be Q_m1 or Q_m2. [0031]: UE encodes/decodes signals for transmission/reception).
Alvarino does not disclose wherein the modulation and coding scheme index is associated with a differential indication of a modulation order; and determining the modulation order Q_m based at least in part on the differential indication and a prior modulation order associated with a prior transmission of the transport block.
However, Park discloses wherein the modulation and coding scheme index is associated with a differential indication of a modulation order ([0403]-[0404]: differential MCS table 12 has differential MCS index associated with offset. [0379]-[0380], [0386]: the different offsets/states indicate increasing or lowering a modulation order); and 
determine the modulation order Q_m based at least in part on the differential indication and a prior modulation order associated with a prior transmission of the transport block ([0379]-[0380], [0386]: to determine a modulation order for a retransmission, the modulation order of a previous/initial transmission is changed based on a state indicated by differential modulation, see table 12).

Doing so provides a retransmission based on lowering or increasing a modulation level of an initial/previous transmission (Park: [0379]).

Regarding claim(s) 14, Alvarino in view of Park discloses all features of claim(s) 13 as outlined above. 
Alvarino discloses wherein the indicated modulation and coding scheme index is associated with at least two differential indications ([0379]-[0380]: a reserved state may be denoted by “-2” or “+2”. State “0” is optional. See table 10 where the reserved state is for MCS index 28. See table 12 for differential MCS table. Thus, MCS index 28 is associated with a reserved state that can be “-2” or “+2” or “0”), the method further comprising:
comparing the prior modulation order to a modulation order threshold ([0379]: compare the previous/initial modulation order to a threshold, i.e., minimum modulation order threshold 2 or maximum modulation order threshold 10); and
determining the differential indication of the at least two differential indications based at least in part on the comparing ([0379]: when the previous/initial modulation order is 2, then the reserved state cannot be “-2” so the reserved state is “+2” when the optional state “0” is not considered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table that is used to derive Q_m based on I_MCS, 
Doing so provides a retransmission based on lowering or increasing a modulation level of an initial/previous transmission (Park: [0379]).

Regarding claim(s) 15, Alvarino in view of Park discloses all features of claim(s) 13 as outlined above. 
Alvarino does not disclose, but Park discloses further comprising:
identifying the modulation order as a minimum modulation order of a modulation and coding scheme index table based at least in part on the differential indication and the prior modulation order ([0386]: the modulation order Q corresponds to 4 and 6 for configured maximum MCS index and minimum MCS index with 2-state differential modulation order. [0379]-[0380]: the reserve state may be included in a MCS table, see table 12, where a previous modulation order is lowered or increased by a modulation level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order Q_m, as taught by Alvarino, to identify the modulation order to be 4 and 6 for the configured maximum MCS index and minimum MCS index with 2-state differential modulation order, as taught by Park.
Doing so provides a retransmission based on lowering or increasing a modulation level of an initial/previous transmission (Park: [0379]) with predefined reserved state for maximum MCS index and minimum MCS index (Park: [0386]).


Alvarino does not disclose, but Park discloses further comprising:
identifying the modulation order from a modulation and coding scheme index table based at least in part on the differential indication and the prior modulation order ([0379]-[0380]: to determine a modulation order for retransmission, the modulation order of a previous/initial transmission is changed based on a state indicated by differential modulation, see table 12. [0403]-[0404]: differential MCS table 12 has differential MCS index associated with offset), wherein the differential indication specifies a higher modulation and coding scheme index than the modulation and coding scheme index associated with the prior transmission ([0379]-[0380]: the differential modulation for a reserved state may be +2, so the modulation level of the initial/previous transmission is increased by 2. With respect to table 10, for MCS index 28 with modulation order 2 and a reserved state +2, the modulation order becomes 4 corresponding to MCS index 29 for retransmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order Q_m, as taught by Alvarino, to identify the modulation order from differential MCS table based on the differential modulation and previous modulation order, as taught by Park.
Doing so provides a retransmission based on lowering or increasing a modulation level of an initial/previous transmission (Park: [0379]) with predefined reserved state for maximum MCS index and minimum MCS index (Park: [0386]).

Regarding claim(s) 22, Alvarino in view of Park discloses all features of claim(s) 13 as outlined above. 
wherein the differential indication of the modulation order, the prior modulation order, or a combination thereof are predefined at the UE ([0379]-[0380]: MCS table may include reserved state for differential modulation order. [0375]: MCS table is configured similarly to the method of configuring CQI table. [0362]: CQI table may be predefined between eNB and UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to have a predefined MCS table with differential modulation order as reserved state, as taught by Park.
Doing so provides a retransmission based on lowering or increasing a modulation level of an initial/previous transmission (Park: [0379]) with predefined reserved state for maximum MCS index and minimum MCS index (Park: [0386]).

Regarding claim(s) 23, Alvarino in view of Park discloses all features of claim(s) 13 as outlined above. 
Alvarino does not disclose, but Park discloses further comprising:
receiving, from the base station, a radio resource control signal indicating the differential indication, the prior modulation order, or a combination thereof ([0379]-[0380], [0382]: MCS table may include reserved state for differential modulation order and is configured via RRC. [0375]: MCS table is configured similarly to the method of configuring CQI table. [0362]: CQI table is configured by eNB to a UE via RRC signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a MCS table with differential modulation order as reserved state from a base station, as taught by Park.
.

	Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarino et al. (US 2018/0205488 A1) in view of Park et al. (US 2020/00412431 A1), Ha et al. (US 2003/0147474 A1), and Kim et al. (US 2018/0375630 A1).

Regarding claim(s) 17, Alvarino in view of Park discloses all features of claim(s) 13 as outlined above. 
Alvarino in view of Park does not disclose, but Ha discloses further comprising:
determining the prior modulation order ([0081]: MPR_e reflects previous transmissions and current retransmission using MPR_k of current transmission and MPR_p of previous transmission. [0038]: MPR expresses the product of modulation order and code rate), wherein the prior transmission of the transport block is a most recent transmission of the transport block ([0064]: MPR_p reflects previous sub-packet transmission from time 1 to time k-1 if the current time is k. Fig. 11, [0079]-[0080]: if k=1, the transmission is an initial transmission and when k=2, the transmission is a retransmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when determining a modulation order, as taught by Alvarino, to consider a MPR_e reflecting previous transmissions and current retransmission of a sub-packet using MPR_k of current transmission and MPR_p of previous transmission, wherein MPR_p reflects previous sub-packet transmission from time 1 to time k-1 if the current time is k, as taught by Ha.

Alvarino in view of Park and Ha does not disclose determining the MPR_p in accordance with a control signal scheduling the prior transmission of the transport block.
However, Kim discloses determining prior modulation order in accordance with a control signal scheduling the prior transmission of the transport block (Fig. 5, [0061]: modulation order is detected based on the parameter being a pair of MCS index and sub-carrier spacing by referring to table T50. Fig. 4, [0055]: UE 200 receives the parameter in a DCI via MAC or RRC signaling (=control signal). Fig. 3A, [0050]: MCS table includes MCS indexes 0-31, where MCS indexes 0-28 are used for initial transmission (=prior transmission) and MCS indexes 29-31 are used for retransmission. Fig. 6, [0062]-[0063]: table T50 includes more information than the table of Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to determine MPR_p reflecting previous sub-packet transmission from time 1 to time k-1 if the current time is k, as taught by Ha, based on a parameter in a DCI transmitted via a MAC or RRC signaling by referring to a table including indexes for initial transmission and retransmission, as taught by Kim.
Doing so provides an inventive concept related to ways of sharing MCS and TBS parameters; thus sharing various communication configurations efficiently (Kim: [0002], [0004]).

Regarding claim(s) 18, Alvarino in view of Park, Ha, and Kim discloses all features of claim(s) 17 as outlined above. 
Alvarino in view of Park and Ha does not disclose, but Kim discloses wherein the control signal indicates a modulation and coding scheme index associated with a target code rate ([0061]: the MAC or RRC signaling (=control signal). [0050]: each MCS index uses a different code rate, where MCS indexes 0-28 are used for initial transmission and MCS indexes 29-31 are used for retransmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a MAC or RRC signaling with a DCI comprising a parameter that is a pair of MCS index and SCS, where the MCS index associates with a code rate for initial transmission, as taught by Kim.
Doing so provides an inventive concept related to ways of sharing MCS and TBS parameters; thus sharing various communication configurations efficiently (Kim: [0002], [0004]).

	Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarino et al. (US 2018/0205488 A1) in view of Park et al. (US 2020/00412431 A1), and Kim et al. (US 2018/0375630 A1).

Regarding claim(s) 19, Alvarino in view of Park discloses all features of claim(s) 13 as outlined above. 
Alvarino in view of Park does not disclose, but Kim discloses further comprising:
determining the prior modulation order in accordance with a control signal scheduling a first detected transmission of the transport block (Fig. 5, [0061]: modulation order is detected based on the parameter being a pair of MCS index and sub-carrier spacing by referring to table T50. Fig. 4, [0055]: UE 200 receives the parameter in a DCI via MAC or RRC signaling (=control signal). Fig. 3A, [0050]: MCS table includes MCS indexes 0-31, where MCS indexes 0-28 are used for initial transmission (=prior transmission) and MCS indexes 29-31 are used for retransmission. Fig. 6, [0062]-[0063]: table T50 includes more information than the table of Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to determine the modulation order of an initial transmission based on a parameter in a DCI transmitted via a MAC or RRC signaling by referring to a table including indexes for initial transmission and retransmission, as taught by Kim.
Doing so provides an inventive concept related to ways of sharing MCS and TBS parameters; thus sharing various communication configurations efficiently (Kim: [0002], [0004]).

Regarding claim(s) 20, Alvarino in view of Park and Kim discloses all features of claim(s) 19 as outlined above. 
Alvarino in view of Park does not disclose, but Kim discloses wherein the control signal comprises an activation downlink control information transmission ([0055]: MAC or RRC signaling (=control signal) is used to transmit DCI. [0080]-[0081]: the DCI indicates directly or indirectly a communication configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a MAC or RRC signaling with a DCI indicating directly or indirectly a communication configuration, as taught by Kim.
Doing so provides an inventive concept for sharing various communication configurations efficiently (Kim: [0004], [0080]-[0081]).


Alvarino in view of Park does not disclose, but Kim discloses wherein the control signal comprises a radio resource control transmission ([0055]:  (=control signal) is a radio resource control signal used to transmit DCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Alvarino, to receive a RRC signaling with a DCI, as taught by Kim.
Doing so provides an inventive concept for sharing various communication configurations efficiently (Kim: [0004], [0080]-[0081]).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/THE HY NGUYEN/Examiner, Art Unit 2478